 

 

 

 

 

Case 20-23376-EPK Doc 25 Filed 03/11/21 Page1lof4

 

Yu Zhou so D: BANKRUPTCY COURT
. DISTRICT -
47003 Mission Falls. Ct #105 OF FLORIDA-WPB

 

 

 

 

 

Fremont, Ca 94539
(510) 331-4663 MAR 1 1 2021
yzhou4463@gmail.com
February 28, 2021 FILED RECEIVED

 

 

wv

Erik P. Kimball

Flagler Waterview Bldg
1515 N Flagler Dr. #801
West Palm Beach, FL33401

Dear Judge Kimball,

| disagree with Xiao Ling's bankruptcy of case F20-22576-EPK. The debtor Xiao Ling is
not entitled to receive a discharge of any debts under any of the subdivisions. | strongly
request the court to reject his bankruptcy application. Because it is not just a simple debt
issue, but it's actually a malicious fraud.

He cheated me in the name of the business that His business is very large and the annual
income is tens of millions, he just temporarily needs some money to deposit into Chinese
Government project. He promised to repay the money in 2 weeks, but not only did he not
keep his promise, he even hurt me deeply with vicious words. He destroyed my health and
my marriage: Because he didn't pay back my money, my ex--husband was angry and
blamed me, it tore up my family, and finally ted to our divorce. From then on, my life

got worse and worse, and | got depression and anxiety. even thought of suicide several
times. Later, | heard a lot of bad comments about him: He has very bad credit records,
he is sued by a lot of people. He deceives numerous victims, most of them are females. |
finally have realized He is a professional scammer. As matter of fact, He lives in a
luxurious mansion, drives a Juxury car, shows off everywhere, and travels around the
world with defrauded money. Hs showed off the pictures of his family luxury homes in
China in order to convince us that he is very rich.

| hope that the court will make a fair and correct judgment by investigating his financial
information and his overseas assets.

Thank you very much!
Yu Zhou

 
 

 

Case 20-23376-EPK Doc 25 Filed 03/11/21 Page2of4

The following is information from my prosecution file against him: FY!

Plaintiff Yu Zhou’s General Allegation against Defendant
A. Against Defendant XIAO LING

47. Defendant XIAO LING had been a friend of Plaintiff YU ZHOU before any personal
loans between Plaintiff YU ZHOU and Defendant.

48. On Aug. 3, 2017, Defendant XIAO LING requested Plaintiff YU ZHOU via WeChat, a
Chinese social media, that Plaintiff YU ZHOU granted him a personal loan of $10,000, as
Defendant would use it as deposit for a project from China’s Commerce Ministry.
Defendant promised to repay on Aug. 19, 2017 with an interest of $500. See the
promissory note in Exhibit “H.”

AQ. Defendant XIAO LING claimed that he had already spent $200,000 in the project. He
urged Plaintiff YU ZHOU to wire money as soon as possible. Plaintiff YU ZHOU told
Defendant that the interest of $500 was not necessary, however, since Plaintiff YU ZHOU
would be in Miami on Aug. 19, 2017, Plaintiff requested that Defendant repay on time on
Aug. 19, 2017. Defendant XIAO LING agreed.

50. Defendant XIAO LING asked Plaintiff YU ZHOU to wire money to his company bank
account, however, Plaintiff couldn’t manage to wire the money to such account due to

mis—match of bank account name and account number. Then Defendant asked Plaintiff
YU ZHOU to wire money to his personal account.

51. On Aug. 7, 2017, Plaintiff YU ZHOU wired $10,000 to Defendant XIAO LING’s personal
bank account.

52. Afterwards, Defendant XIAO LING asked to borrow more money from Plaintiff YU
ZHOU, however, Plaintiff YU ZHOU didn’t agree.

53. On Aug. 17, 2019, when Plaintiff YU ZHOU arrived in Miami, Defendant XIAO LING
gave a bounced check of $10,000 to Plaintiff YU ZHOU and told Plaintiff that only after
his instruction could Plaintiff deposit, as his bank account did not have any fund.

54. Afterwards, Defendant XIAO LING had never instructed Plaintiff YU ZHOU to deposit
the check until the date of filing this Complaint.

55. When Plaintiff YU ZHOU planned to purchase a house, Plaintiff requested Defendant
to repay the $10,000 loan, Defendant refused.

 
 

 

Case 20-23376-EPK Doc 25 Filed 03/11/21 Page3of4

56. Plaintiff YU ZHOU had to join a WeChat group to find him, however Plaintiff was
forced to quit the group by Defendant. After being invited by other group members,
Plaintiff YU ZHOU realized that she was not the only one of the victims of Defendant’s
borrowings.

57. Any time when Plaintiff YU ZHOU attempted to reach Defendant XIAO LING for
repayment, Defendant would blame Plaintiff an evil and mean person (by taking an
analogy of a traditional character of Chinese evil and mean person whose name was
“Huang Shi-ren.” Furthermore, Defendant XIAO LING blamed Plaintiff YU ZHOU that
Plaintiff exacerbated Defendant’s illness by nagging for money.

58. Meanwhile, Plaintiff witnessed on Facebook that Defendant XIAO LING went
vacations everywhere frequently. See Exhibit “1.”

59. Mainly triggered by the loan of $10,000, Plaintiff YU ZHOU started exacerbating
depression to the extent that Plaintiff attempted to commit harm to herself. Another
Plaintiff in the above-styled case, GUANGY!I LI, after being aware of Plaintiff YU ZHOU’s
serious situation of depression due to extremely difficult financial situation, proposed to
Defendant to pay installments to Plaintiff YU ZHOU as priority. The proposed payment by
installments was weekly payment of $500-1000 from Defendants XIAO LING and
JIANGNING REN to Plaintiff YU ZHOU. Defendant and his wife agreed. However, after
paying a total amount of

$1,800, Defendant started to default completely.

60. Plaintiff YU ZHOU was diagnosed with sinusitis soon after the loan and in urgent
need of money for surgery, as the doctor told Plaintiff that any delay would likely cause
infection of brain. Plaintiff was in despair and begged Defendant to repay many times.
However, Defendant told Plaintiff YU ZHOU, “You got disease, so go to your doctor.
Don’t bother me.”

61. On Feb. 16, 2018, Defendant XIAO LING threatened that he would never return any
money if Plaintiff YU ZHOU didn’t return his bounced check of $10,000 that had never
been deposited by Plaintiff YU ZHOU.

62. After many tries of asking Defendant XIAO LING to repay the loan, Defendant. XIAO
LING after repaying $1,800 altogether, stopped paying one additional dollar to Plaintiff YU
ZHOU until today.

 
 

                     

 

Vy Zhou | MIAMI FL 330
/e?3 M (sgien Call Ct thos E MAS 2ORE PM GE ret
¥

yemont Ca FL S39 ?

  

ak
OK

FOREVERUSA

Erik P. Kimball

Flagler Waterview Blag
1515 N Flagler Dr. #801
West Faim Beach, FL33401

SEGGi-S4Sii AUN Sebi yoked faded fy bes papi gtd agesdyetfPhfe)opag toy!

Case! 0-23376-EPK Doc 25 Filed ene Page 4of 4
